DETAILED ACTION
This office action is a response to an application filed on 09/11/2020.
Claims 1- 14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledge is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed. 
Drawings
The drawings were received on 09/11/2020. These drawings are acceptable for examination proceedings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Park et al. (US 20180048444 A1) teaches method and apparatus for narrow band transmitting and receiving of NPDCCH and NPDSCH. 
Bendlin et al. (US 20190335428 A1) teaches apparatus for narrowband communication related to control channel transmission comprising NBPDCCH to determine the control transmission between UE and eNB.
Ye et al. (US 20200187173 A1) teaches apparatus and method for NPDSCH based operation for FENB-IOTS
However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, and 8; specifically to the other limitations with the combination of including;  

“detecting a narrowband physical downlink control channel (NPDCCH); and
based on the detection of the NPDCCH, performing a narrowband physical downlink shared channel (NPDSCH) reception in plural downlink subframes on a carrier, wherein a starting downlink subframe of the plural downlink subframes immediately follows an uplink subframe,
Wherein, based on the carrier being in a guard-band or stand-alone mode, the NPDSCH reception is performed, without skipping any part of the NPDSCH reception in each of the plural downlink subframes, except the starting subframe where a starting part of the NPDSCH reception is skipped”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date
Dependent claims 2-7, and 9-14 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYAW Z SOE/Primary Examiner, Art Unit 2412